UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period:	March 31, 2013 Item 1. Schedule of Investments: VT George Putnam Balanced Fund The fund's portfolio 3/31/13 (Unaudited) COMMON STOCKS (59.5%) (a) Shares Value Banking (7.6%) Bank of America Corp. 102,000 $1,242,360 Bank of New York Mellon Corp. (The) 28,600 800,514 BB&T Corp. 16,100 505,379 Capital One Financial Corp. 17,000 934,150 Citigroup, Inc. 45,250 2,001,860 Comerica, Inc. 12,500 449,375 JPMorgan Chase & Co. 68,600 3,255,756 PNC Financial Services Group, Inc. 10,700 711,550 State Street Corp. 19,000 1,122,710 U.S. Bancorp 33,200 1,126,476 Wells Fargo & Co. 33,700 1,246,563 Basic materials (1.2%) Alcoa, Inc. 20,100 171,252 Dow Chemical Co. (The) 9,000 286,560 E.I. du Pont de Nemours & Co. 9,800 481,768 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 8,300 274,730 Nucor Corp. 6,200 286,130 PPG Industries, Inc. 2,100 281,274 Rio Tinto PLC ADR (United Kingdom) 2,300 108,284 Weyerhaeuser Co. (R) 5,516 173,092 Capital goods (2.7%) Cummins, Inc. 2,800 324,268 Eaton Corp PLC 12,700 777,875 Emerson Electric Co. 4,300 240,241 Illinois Tool Works, Inc. 9,300 566,742 Ingersoll-Rand PLC 4,500 247,545 Lockheed Martin Corp. 3,000 289,560 McDermott International, Inc. (NON) 24,300 267,057 Northrop Grumman Corp. 6,200 434,930 Parker Hannifin Corp. 4,800 439,584 Raytheon Co. 9,000 529,110 Staples, Inc. 6,700 89,981 United Technologies Corp. 4,900 457,807 Communication services (3.0%) AT&T, Inc. 34,600 1,269,474 Comcast Corp. Class A 28,300 1,188,883 Juniper Networks, Inc. (NON) 6,000 111,240 Time Warner Cable, Inc. 4,700 451,482 Verizon Communications, Inc. 26,940 1,324,101 Vodafone Group PLC ADR (United Kingdom) 34,700 985,827 Conglomerates (1.4%) 3M Co. 3,000 318,930 General Electric Co. 53,700 1,241,544 Tyco International, Ltd. 26,500 848,000 Consumer cyclicals (6.0%) ADT Corp. (The) 8,050 393,967 Bed Bath & Beyond, Inc. (NON) 12,100 779,482 Carnival Corp. 3,300 113,190 Ford Motor Co. 46,000 604,900 Hasbro, Inc. 6,300 276,822 Home Depot, Inc. (The) 4,500 314,010 J.C. Penney Co., Inc. 7,000 105,770 Johnson Controls, Inc. 23,700 831,159 Kimberly-Clark Corp. 4,800 470,304 Macy's, Inc. 17,100 715,464 Marriott International, Inc. Class A 7,618 321,708 News Corp. Class A 18,200 555,464 Owens Corning, Inc. (NON) 7,800 307,554 Stanley Black & Decker, Inc. 2,300 186,231 Target Corp. 15,800 1,081,510 Time Warner, Inc. 30,100 1,734,362 TJX Cos., Inc. (The) 6,000 280,500 Viacom, Inc. Class B 9,100 560,287 Wal-Mart Stores, Inc. 2,300 172,109 Walt Disney Co. (The) 13,200 749,760 Consumer finance (0.3%) American Express Co. 7,700 519,442 Consumer staples (4.8%) Altria Group, Inc. 7,800 268,242 Avon Products, Inc. 5,800 120,234 Coca-Cola Co. (The) 8,200 331,608 Coca-Cola Enterprises, Inc. 15,900 587,028 Colgate-Palmolive Co. 2,700 318,681 CVS Caremark Corp. 19,300 1,061,307 General Mills, Inc. 10,300 507,893 Kellogg Co. 6,300 405,909 Lorillard, Inc. 5,000 201,750 McDonald's Corp. 6,600 657,954 Newell Rubbermaid, Inc. 4,900 127,890 PepsiCo, Inc. 3,700 292,707 Philip Morris International, Inc. 24,680 2,288,083 Procter & Gamble Co. (The) 12,800 986,368 Walgreen Co. 7,100 338,528 Energy (7.4%) Anadarko Petroleum Corp. 6,600 577,170 Chevron Corp. 9,200 1,093,144 ConocoPhillips 8,000 480,800 Exxon Mobil Corp. 43,100 3,883,741 Halliburton Co. 20,200 816,282 Marathon Oil Corp. 27,900 940,788 Noble Corp. 7,700 293,755 Occidental Petroleum Corp. 9,200 721,004 Phillips 66 2,600 181,922 Royal Dutch Shell PLC ADR (United Kingdom) 30,728 2,002,236 Schlumberger, Ltd. 7,076 529,922 Southwestern Energy Co. (NON) 12,200 454,572 Suncor Energy, Inc. (Canada) 19,400 582,194 Total SA ADR (France) 8,100 388,638 Valero Energy Corp. 2,600 118,274 Financial (0.1%) CME Group, Inc. 4,300 263,977 Health care (10.8%) Baxter International, Inc. 14,000 1,016,960 Bristol-Myers Squibb Co. 11,100 457,209 CareFusion Corp. (NON) 13,000 454,870 CIGNA Corp. 15,900 991,683 Covidien PLC 13,825 937,888 Eli Lilly & Co. 8,200 465,678 GlaxoSmithKline PLC ADR (United Kingdom) 12,900 605,139 Johnson & Johnson 42,800 3,489,484 Medtronic, Inc. 13,500 633,960 Merck & Co., Inc. 33,000 1,459,590 Novartis AG ADR (Switzerland) 9,700 691,028 Pfizer, Inc. 86,448 2,494,889 Quest Diagnostics, Inc. 4,200 237,090 Sanofi ADR (France) 4,800 245,184 St. Jude Medical, Inc. 19,200 776,448 Stryker Corp. 11,100 724,164 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 13,000 515,840 Thermo Fisher Scientific, Inc. 15,100 1,154,999 UnitedHealth Group, Inc. 18,800 1,075,548 Zimmer Holdings, Inc. 7,700 579,194 Insurance (4.2%) Aflac, Inc. 13,500 702,270 Allstate Corp. (The) 8,600 422,002 American International Group, Inc. (NON) 11,400 442,548 Chubb Corp. (The) 8,500 744,005 Marsh & McLennan Cos., Inc. 21,900 831,543 MetLife, Inc. 24,500 931,490 Progressive Corp. (The) 8,800 222,376 Prudential Financial, Inc. 28,000 1,651,720 Sun Life Financial, Inc. (Canada) 9,500 259,255 Travelers Cos., Inc. (The) 14,100 1,187,079 Investment banking/Brokerage (1.2%) Blackstone Group LP (The) 10,600 209,668 Charles Schwab Corp. (The) 26,300 465,247 Goldman Sachs Group, Inc. (The) 8,580 1,262,547 Morgan Stanley 11,550 253,869 Real estate (0.3%) Equity Residential Trust (R) 3,352 184,561 Prologis, Inc. (R) 4,872 194,783 Simon Property Group, Inc. (R) 1,341 212,629 Technology (5.4%) Apple, Inc. 1,052 465,647 Cisco Systems, Inc. 57,100 1,193,961 EMC Corp. (NON) 40,300 962,767 Hewlett-Packard Co. 10,100 240,784 Honeywell International, Inc. 21,400 1,612,490 IBM Corp. 3,000 639,900 Intel Corp. 14,100 308,085 KLA-Tencor Corp. 2,500 131,850 L-3 Communications Holdings, Inc. 11,000 890,120 Microsoft Corp. 30,100 861,161 NetApp, Inc. (NON) 6,800 232,288 Oracle Corp. 8,800 284,592 Qualcomm, Inc. 7,800 522,210 SanDisk Corp. (NON) 7,600 418,000 Texas Instruments, Inc. 15,100 535,748 Yahoo!, Inc. (NON) 8,200 192,946 Transportation (0.3%) FedEx Corp. 1,800 176,760 United Parcel Service, Inc. Class B 3,800 326,420 Utilities and power (2.8%) Ameren Corp. 12,200 427,244 American Electric Power Co., Inc. 13,600 661,368 Calpine Corp. (NON) 14,700 302,820 Dominion Resources, Inc. 4,600 267,628 Duke Energy Corp. 5,566 404,036 Edison International 13,500 679,320 Entergy Corp. 6,320 399,677 FirstEnergy Corp. 16,700 704,740 NextEra Energy, Inc. 4,600 357,328 PG&E Corp. 17,040 758,791 Total common stocks (cost $71,768,820) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (10.8%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.6%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, April 1, 2043 $1,000,000 $1,044,141 U.S. Government Agency Mortgage Obligations (10.2%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3s, TBA, April 1, 2043 1,000,000 1,026,641 Federal National Mortgage Association Pass-Through Certificates 5 1/2s, with due dates from July 1, 2033 to November 1, 2038 927,234 1,015,478 5s, August 1, 2033 281,410 306,847 4 1/2s, August 1, 2041 945,071 1,021,305 4 1/2s, TBA, April 1, 2043 4,000,000 4,309,335 3s, TBA, May 1, 2043 5,000,000 5,142,383 3s, TBA, April 1, 2043 5,000,000 5,155,860 Total U.S. government and agency mortgage obligations (cost $18,935,888) U.S. TREASURY OBLIGATIONS (9.2%) (a) Principal amount Value U.S. Treasury Notes 3 1/2s, May 31, 2013 $2,800,000 $2,815,668 3s, September 30, 2016 6,310,000 6,864,159 2 5/8s, April 30, 2016 1,800,000 1,923,047 1 1/4s, April 15, 2014 180,000 181,994 0 5/8s, August 31, 2017 200,000 199,785 0 3/8s, January 15, 2016 1,500,000 1,501,611 0 1/4s, August 31, 2014 2,700,000 2,701,371 Total U.S. treasury Obligations (cost $16,164,711) CORPORATE BONDS AND NOTES (13.9%) (a) Principal amount Value Basic materials (0.9%) Agrium, Inc. sr. unsec. notes 3.15s, 2022 (Canada) $35,000 $33,824 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 45,000 57,932 ArcelorMittal sr. unsec. bonds 10.35s, 2019 (France) 60,000 75,946 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 40,000 49,560 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 55,000 65,898 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 30,000 30,053 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 80,000 83,064 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 55,000 57,129 Eastman Chemical Co. sr. unsec. unsub. notes 6.3s, 2018 15,000 17,852 Eastman Chemical Co. sr. unsec. unsub. notes 2.4s, 2017 20,000 20,760 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 135,000 183,441 International Paper Co. sr. unsec. notes 9 3/8s, 2019 63,000 86,632 International Paper Co. sr. unsec. notes 8.7s, 2038 10,000 14,660 International Paper Co. sr. unsec. notes 7.95s, 2018 35,000 45,045 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 52,000 52,582 Mosaic Co. (The) sr. unsec. notes 3 3/4s, 2021 30,000 31,560 Packaging Corp. of America sr. unsec. unsub. notes 3.9s, 2022 45,000 46,411 PPG Industries, Inc. sr. unsec. unsub. debs. 7.4s, 2019 55,000 67,070 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 5.2s, 2040 (Australia) 130,000 145,397 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.9s, 2022 25,000 27,199 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 25,000 26,965 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 30,000 36,063 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 45,000 52,569 Westvaco Corp. company guaranty sr. unsec. unsub. notes 7.95s, 2031 145,000 176,990 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 5,000 5,285 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 95,000 108,160 Capital goods (0.3%) Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 104,000 139,280 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 125,000 166,890 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 40,000 47,487 Staples, Inc. sr. unsec. unsub. notes 2 3/4s, 2018 120,000 121,429 United Technologies Corp. sr. unsec. notes 5.7s, 2040 15,000 18,908 United Technologies Corp. sr. unsec. unsub. notes 4 1/2s, 2042 35,000 37,305 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 20,000 20,962 Communication services (1.3%) American Tower Corp. sr. unsec. unsub. notes 3 1/2s, 2023 15,000 14,851 American Tower REIT, Inc. sr. unsec. unsub. notes 4 5/8s, 2015 (R) 85,000 90,640 AT&T, Inc. sr. unsec. bonds 6.55s, 2039 200,000 247,058 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 75,000 88,173 AT&T, Inc. 144A sr. unsec. unsub. notes 4.35s, 2045 169,000 157,109 CC Holdings GS V, LLC 144A company guaranty sr. notes 3.849s, 2023 30,000 30,224 CenturyLink, Inc. sr. unsec. debs. notes Ser. G, 6 7/8s, 2028 110,000 108,900 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 20,000 26,592 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 25,000 29,318 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 105,000 120,857 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 46,000 49,342 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 10,000 13,096 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 55,000 69,734 NBCUniversal Media, LLC sr. unsec. unsub. notes 5.15s, 2020 45,000 53,332 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 52,000 59,914 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8 3/4s, 2032 (Canada) 10,000 14,904 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 35,000 35,015 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 175,000 198,914 SES 144A company guaranty sr. unsec. notes 5.3s, 2043 (France) 40,000 41,104 TCI Communications, Inc. company guaranty sr. unsec. unsub. debs. 7 7/8s, 2026 45,000 62,241 Telecom Italia Capital SA company guaranty sr. unsec. unsub. notes 6.175s, 2014 (Italy) 45,000 47,078 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 6.221s, 2017 (Spain) 125,000 139,861 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 90,000 112,097 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 60,000 70,807 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2041 50,000 51,605 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 39,000 52,339 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 110,000 146,876 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 135,000 180,387 Consumer cyclicals (1.0%) ADT Corp. (The) 144A company guaranty sr. unsec. notes 4 7/8s, 2042 42,000 40,137 ADT Corp. (The) 144A company guaranty sr. unsec. notes 3 1/2s, 2022 58,000 57,226 CBS Corp. company guaranty sr. unsec. debs. notes 7 7/8s, 2030 110,000 145,436 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 65,000 71,175 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 20,000 22,283 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 120,000 142,125 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 75,000 83,393 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 20,000 25,131 Ford Motor Credit Co., LLC sr. unsec. notes 4.207s, 2016 200,000 212,903 Grupo Televisa, S.A.B sr. unsec. bonds 6 5/8s, 2040 (Mexico) 90,000 109,615 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 85,000 123,671 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 (R) 48,000 55,500 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 (R) 22,000 24,420 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 10,000 10,376 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 15,000 15,792 Marriott International, Inc. sr. unsec. unsub. notes 3s, 2019 45,000 47,282 News America Holdings, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 135,000 172,733 NVR, Inc. sr. unsec. unsub. notes 3.95s, 2022 65,000 66,762 Owens Corning company guaranty sr. unsec. notes 9s, 2019 9,000 11,520 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 20,000 27,344 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 45,000 61,324 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 10,000 11,283 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.3s, 2022 95,000 100,565 Consumer staples (1.2%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 21,000 29,225 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 29,000 40,423 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 160,000 156,788 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 25,000 40,211 Campbell Soup Co. sr. unsec. unsub. notes 8 7/8s, 2021 110,000 152,138 Corrections Corp. of America company guaranty sr. notes 7 3/4s, 2017 41,000 43,050 Costco Wholesale Corp. sr. unsec. unsub. notes 1.7s, 2019 45,000 45,199 CVS Pass-Through Trust 144A company guaranty sr. notes 7.507s, 2032 163,858 212,404 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 125,000 144,320 Delhaize Group company guaranty sr. unsec. notes 5.7s, 2040 (Belgium) 95,000 92,682 Delhaize Group company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 40,000 42,382 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 230,000 324,967 General Mills, Inc. sr. unsec. notes 5.65s, 2019 20,000 24,096 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 5,000 6,358 Kraft Foods Group, Inc. sr. unsec. unsub. notes 5s, 2042 230,000 246,609 Kroger Co. (The) company guaranty sr. unsec. unsub. notes 6.4s, 2017 55,000 65,692 McDonald's Corp. sr. unsec. Ser. MTN, 6.3s, 2038 75,000 101,940 McDonald's Corp. sr. unsec. notes 5.7s, 2039 90,000 115,694 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 25,000 26,469 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 70,000 80,185 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 100,000 109,781 Energy (1.1%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 150,000 198,790 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4.742s, 2021 (United Kingdom) 100,000 115,904 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 30,000 34,278 Cenovus Energy, Inc. sr. unsec. unsub. notes 4.45s, 2042 (Canada) 35,000 34,451 Cenovus Energy, Inc. sr. unsec. unsub. notes 3s, 2022 (Canada) 15,000 15,060 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 55,000 60,798 Ente Nazionale Idrocarburi (ENI) SpA 144A sr. unsec. notes 4.15s, 2020 (Italy) 130,000 136,499 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 30,000 36,458 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 45,000 55,906 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 55,000 72,083 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 25,000 31,084 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 15,000 20,137 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 60,000 66,326 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 3/4s, 2041 (Brazil) 35,000 39,560 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 130,000 140,269 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 70,000 73,254 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 140,000 156,652 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 120,000 172,531 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 80,000 96,630 Spectra Energy Capital, LLC sr. notes 8s, 2019 110,000 145,181 Spectra Energy Partners LP sr. unsec. notes 4.6s, 2021 40,000 42,903 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 70,000 82,347 Weatherford Bermuda company guaranty sr. unsec. notes 9 5/8s, 2019 23,000 30,039 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 30,000 33,163 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 35,000 40,136 Financials (5.5%) ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 215,000 234,180 Aflac, Inc. sr. unsec. notes 6.9s, 2039 80,000 104,839 Aflac, Inc. sr. unsec. notes 6.45s, 2040 55,000 69,035 American Express Co. sr. unsec. notes 2.65s, 2022 172,000 168,552 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 114,000 153,473 Aon PLC 144A company guaranty sr. unsec. bonds 4 1/4s, 2042 200,000 193,747 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 80,000 88,912 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 75,000 74,438 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 205,000 236,094 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 120,000 160,724 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 280,000 312,092 Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 205,000 244,941 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 44,000 54,682 BNP Paribas SA 144A jr. unsec. sub. FRN notes 5.186s, perpetual maturity (France) 130,000 124,800 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 (R) 160,000 181,093 Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 6,000 7,148 Citigroup, Inc. sub. notes 5s, 2014 140,000 147,004 CNA Financial Corp. sr. unsec. unsub. notes 5 3/4s, 2021 35,000 41,338 CNA Financial Corp. unsec. notes 6 1/2s, 2016 65,000 74,810 Commonwealth Bank of Australia 144A sr. unsec. notes 3 3/4s, 2014 (Australia) 185,000 193,736 Credit Suisse of New York sr. unsec. notes 5.3s, 2019 100,000 117,883 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 95,000 120,789 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 (R) 15,000 17,737 Erac USA Finance, Co. 144A sr. notes 4 1/2s, 2021 120,000 132,214 GATX Financial Corp. notes 5.8s, 2016 80,000 89,582 GE Capital Trust I unsec. sub. FRB bonds 6 3/8s, 2067 215,000 227,900 General Electric Capital Corp. sr. unsec. notes 6.15s, 2037 145,000 175,047 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 105,000 126,469 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 210,000 262,486 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 245,000 313,140 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 135,000 129,303 Health Care REIT, Inc. sr. unsec. unsub. notes 3 3/4s, 2023 (R) 60,000 60,393 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 (R) 135,000 151,448 HSBC Finance Capital Trust IX FRN notes 5.911s, 2035 300,000 302,250 HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 100,000 101,750 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 45,000 49,500 JPMorgan Chase & Co. jr. unsec. sub. FRN notes 7.9s, perpetual maturity 110,000 126,371 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. FRN notes 1.29s, 2047 488,000 384,300 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 100,000 109,456 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 190,000 213,061 Loews Corp. notes 5 1/4s, 2016 35,000 38,962 Macquarie Bank Ltd. 144A unsec. sub. notes 6 5/8s, 2021 (Australia) 160,000 178,790 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 130,000 200,959 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 300,000 375,750 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 50,000 53,488 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 60,000 78,007 Nordea Bank AB 144A sub. notes 4 7/8s, 2021 (Sweden) 200,000 216,490 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 56,000 56,731 Pacific LifeCorp 144A sr. notes 6s, 2020 30,000 34,532 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 33,000 36,602 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 305,000 337,025 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 35,000 36,313 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 37,000 36,908 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 35,000 44,518 Rabobank Nederland 144A jr. unsec. sub. FRN notes 11s, perpetual maturity (Netherlands) 75,000 100,313 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 (R) 40,000 40,364 Royal Bank of Scotland PLC (The) sr. sub. FRN notes 9 1/2s, 2022 (United Kingdom) 140,000 161,182 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 100,000 104,921 Standard Chartered PLC 144A unsec. sub. notes 3.95s, 2023 (United Kingdom) 250,000 248,985 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB bonds 1.28s, 2037 270,000 217,772 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 (R) 40,000 48,839 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 5.6s, 2019 70,000 83,830 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 40,000 53,375 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 (R) 85,000 89,570 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 295,000 352,174 WEA Finance, LLC/ WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 85,000 105,118 Westpac Capital Trust III 144A unsec. sub. FRN notes 5.819s, perpetual maturity 140,000 141,400 Willis Group Holdings, Ltd. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 110,000 123,482 ZFS Finance USA Trust V 144A FRB bonds 6 1/2s, 2037 30,000 32,063 Government (0.4%) International Bank for Reconstruction & Development unsec. unsub. bonds 7 5/8s, 2023 (Supra-Nation) 500,000 744,440 Health care (0.3%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 48,000 63,913 CIGNA Corp. sr. unsec. unsub. notes 5 3/8s, 2042 30,000 33,920 Coventry Health Care, Inc. sr. unsec. notes 5.45s, 2021 70,000 82,500 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 50,000 60,249 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 17,000 18,583 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 45,000 46,510 Watson Pharmaceuticals, Inc. sr. unsec. notes 4 5/8s, 2042 25,000 25,355 Watson Pharmaceuticals, Inc. sr. unsec. notes 3 1/4s, 2022 20,000 20,198 Watson Pharmaceuticals, Inc. sr. unsec. notes 1 7/8s, 2017 10,000 10,132 WellPoint, Inc. notes 7s, 2019 90,000 112,563 Zoetis, Inc. 144A sr. unsec. notes 3 1/4s, 2023 16,000 16,285 Zoetis, Inc. 144A sr. unsec. notes 1 7/8s, 2018 16,000 16,122 Technology (—%) Xerox Corp. sr. unsec. notes 6.35s, 2018 60,000 70,320 Transportation (0.3%) Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 85,000 97,285 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 40,000 47,849 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 13,150 14,350 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 48,183 51,435 CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 30,000 31,209 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 60,000 73,349 Ryder System, Inc. sr. unsec. unsub. notes 2 1/2s, 2018 30,000 30,713 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 94,617 112,003 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 20,000 21,083 Utilities and power (1.6%) Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 55,000 64,618 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 20,000 20,931 Beaver Valley Funding Corp. sr. bonds 9s, 2017 55,000 55,734 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 120,000 134,769 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 188,700 204,531 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 35,000 36,011 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 90,000 107,952 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 70,000 71,517 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 100,000 105,250 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 75,000 106,826 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 30,000 36,225 Electricite de France SA 144A sr. unsec. notes 6.95s, 2039 (France) 100,000 130,189 Electricite de France SA 144A sr. unsec. unsub. notes 5.6s, 2040 (France) 40,000 45,169 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 105,000 120,082 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 35,000 39,284 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 55,000 56,118 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 (Spain) 30,000 32,483 ITC Holdings Corp. 144A notes 5 7/8s, 2016 35,000 39,547 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 40,000 46,702 Kansas Gas and Electric Co. bonds 5.647s, 2021 39,381 43,995 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 10,000 13,252 Narragansett Electric Co./The 144A sr. unsec. notes 4.17s, 2042 55,000 53,986 Nevada Power Co. mtge. notes 7 1/8s, 2019 45,000 58,217 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 45,000 59,250 Pacific Gas & Electric Co. sr. unsub. notes 5.8s, 2037 30,000 36,576 Potomac Edison Co. 144A sr. bonds 5.8s, 2016 37,000 41,971 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 5,000 5,289 PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 210,000 240,048 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 99,000 106,054 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 15,000 18,091 Texas-New Mexico Power Co. 144A 1st mtge. bonds 9 1/2s, 2019 135,000 183,761 Trans-Canada Pipelines, Ltd. jr. unsec. sub. FRN notes 6.35s, 2067 (Canada) 150,000 160,009 Westar Energy, Inc. sr. mtge. notes 4 1/8s, 2042 35,000 35,866 Wisconsin Energy Corp. jr. unsec. sub. FRN notes 6 1/4s, 2067 300,000 325,650 Total corporate bonds and notes (cost $21,632,341) INVESTMENT COMPANIES (1.1%) (a) Shares Value Financial Select Sector SPDR Fund 57,100 $1,038,649 Utilities Select Sector SPDR Fund 8,100 316,305 Vanguard MSCI Emerging Markets ETF 13,900 596,171 Total investment Companies (cost $1,550,795) CONVERTIBLE PREFERRED STOCKS (0.9%) (a) Shares Value General Motors Co. Ser. B, $2.375 cv. pfd. 7,367 $317,702 PPL Corp. $4.75 cv. pfd. 6,805 373,390 PPL Corp. $4.375 cv. pfd. 5,136 287,667 United Technologies Corp. $3.75 cv. pfd. 9,731 582,400 Total convertible preferred stocks (cost $1,474,592) MORTGAGE-BACKED SECURITIES (0.5%) (a) Principal amount Value Banc of America Commercial Mortgage Trust FRB Ser. 05-1, Class A4, 5.077s, 2042 $350,000 $366,856 Federal Home Loan Mortgage Corp. Ser. T-56, Class A, IO, 0.524s, 2043 806,474 13,956 Ser. T-56, Class 3, IO, 0.418s, 2043 585,426 7,661 Ser. T-56, Class 1, IO, 0.215s, 2043 751,013 5,633 Ser. T-56, Class 2, IO, 0.128s, 2043 690,154 2,130 First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) (NON) 14,822 1 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.953s, 2032 45,921 25,256 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 54,721 55,268 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 90,000 90,900 Ser. 99-C1, Class G, 6.41s, 2031 97,000 98,940 Ser. 98-C4, Class H, 5.6s, 2035 143,000 155,089 Morgan Stanley Capital I Trust FRB Ser. 07-HQ12, Class A2, 5.575s, 2049 98,673 100,646 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 217,414 32,612 Total mortgage-backed securities (cost $903,200) MUNICIPAL BONDS AND NOTES (0.2%) (a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $30,000 $41,785 IL State G.O. Bonds 4.421s, 1/1/15 65,000 68,406 4.071s, 1/1/14 185,000 189,146 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 55,000 74,762 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 40,000 45,849 Total municipal bonds and notes (cost $375,204) SHORT-TERM INVESTMENTS (12.9%) (a) Shares Value Putnam Short Term Investment Fund 0.08% (AFF) 22,830,980 $22,830,980 Total short-term investments (cost $22,830,980) TOTAL INVESTMENTS Total investments (cost $155,636,531) (b) TBA SALE COMMITMENTS OUTSTANDING at 3/31/13 (proceeds receivable $6,181,720) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3s, April 1, 2043 $5,000,000 4/11/13 $5,155,860 Government National Mortgage Association, 3s, April 1, 2043 1,000,000 4/18/13 1,044,141 Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. DJ CDX NA CMBX BBB Index BBB-/P $60 $1,000 5/11/63 300 bp $(9) DJ CDX NA CMBX BBB Index BBB-/P 62 1,000 5/11/63 300 bp (7) DJ CDX NA CMBX BBB Index BBB-/P 68 1,000 5/11/63 300 bp (1) DJ CDX NA CMBX BBB Index BBB-/P 114 2,000 5/11/63 300 bp (24) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at March 31, 2013. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank BKNT Bank Note ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period G.O. Bonds General Obligation Bonds IO Interest Only MTN Medium Term Notes SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2013 through March 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $176,432,674. (b) The aggregate identified cost on a tax basis is $156,569,981, resulting in gross unrealized appreciation and depreciation of $36,652,214 and $917,509, respectively, or net unrealized appreciation of $35,734,705. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliates Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $15,519,863 $2,401,909 $17,921,772 $2,498 $— Putnam Short Term Investment Fund * — 23,716,576 885,596 1,852 22,830,980 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $10,485,469 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Credit default contracts: The fund entered into OTC credit default contracts to hedge credit risk, to hedge market risk. In an OTC credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The OTC credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant OTC credit default contract. For the fund's average notional amount on OTC credit default contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $345 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $2,063,090 $— $— Capital goods 4,664,700 — — Communication services 5,331,007 — — Conglomerates 2,408,474 — — Consumer cyclicals 10,554,553 — — Consumer staples 8,494,182 — — Energy 13,064,442 — — Financials 24,357,704 — — Health care 19,006,845 — — Technology 9,492,549 — — Transportation 503,180 — — Utilities and power 4,962,952 — — Total common stocks — — Convertible preferred stocks $582,400 $978,759 $— Corporate bonds and notes — 24,473,223 — Investment companies 1,951,125 — — Mortgage-backed securities — 954,948 — Municipal bonds and notes — 419,948 — U.S. Government and Agency Mortgage Obligations — 19,021,990 — U.S. Treasury Obligations — 16,187,635 — Short-term investments 22,830,980 — — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 TBA sale commitments $— $(6,200,001) $— Credit default contracts — (345) — Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $— $345 Total $— The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: OTC credit default swap contracts (notional) $4,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 24, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 24, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 24, 2013
